Case 3:21-mc-80107-LB Document 3-4 Filed 04/30/21 Page 1 of 4




                  EXHIBIT 4
           Case 3:21-mc-80107-LB Document 3-4 Filed 04/30/21 Page 2 of 4



No   Container No    Booking No.                     Commodity             Container
 1   HLXU8385702 HLCUSGN2010AZHJ7 WOODEN FURNITURE                  40ft High Cube
 2   BEAU4941579 HLCUBKK201072306 BARE TOASTED COCONUT              40ft High Cube
 3   HLXU8598082 HLCUSZX2010BJMH0 FURNITURE                         40ft High Cube
 4   TCNU7109827 HLCUBKK201063083 FRAME ASSY RSB EU NCAP RH         40ft High Cube
 5   SEGU6900523 HLCUBKK201037666 BARE SIMPLY BANANA CHIPS          40ft High Cube
 6   TGHU9592490 HLCUSGN2010AZHJ7 WOODEN FURNITURE                  40ft High Cube
 7   TCKU4523778 HLCUSZX2010DBDT8 ACCESSORY 72EE                    40ft General Purpose
 8   HLXU8589861 HLCUSZX2011CAFD0 CHILDREN'S EDUCATIONAL PRODUCTS   40ft High Cube
 9   TCLU5450061 HLCUSZX2010BXDX5 GAS RANGE/WINE COOLER/SPARE       40ft High Cube
10   SEGU6579516 HLCUSZX2010BZVY0 POWERED MONITOR SPEAKER           40ft High Cube
11   UACU5426167 HLCUSZX2010CQAP0 AIR FRESHENER                     40ft High Cube
12   TCNU8028798 HLCUSZX201071031 PRINTERS                          40ft High Cube
13   HLBU3229910  HLCUSZX201070609 PRINTERS                         40ft High Cube
14   UACU5964769 HLCUSZX2010BJAS4 E-GOODS FOR                       40ft High Cube
15   FFAU1793278 HLCUSGN2008ATCU8 SOLAR MODULE                      40ft High Cube
16   HLBU8042136 HLCUSGN201165745 FOOTWEAR                          45ft High Cube
17   HLBU2053025 HLCUSGN2010AWYA3 274 FIBREBOARD BOX                40ft High Cube
18   HLXU9015512 HLCUSGN201165756 FOOTWEAR                          45ft High Cube
19   HLXU9000240 HLCUSGN201165767 FOOTWEAR                          45ft High Cube
20   HLBU8041490 HLCUSGN201113503 FOOTWEAR                          45ft High Cube
21   DFSU6222396 HLCUSGN201157404 FOOTWEAR                          40ft High Cube
22   HLBU8037530 HLCUSGN201180108 FOOTWEAR                          45ft High Cube
23   HLBU1593121 HLCUSGN2010BJKG4 APPAREL                           45ft High Cube
24   TGBU6075677 HLCUBKK201049920 STAINLESS STEEL COOKWARE          40ft High Cube
25   TCKU6057262 HLCUHKG2010AUVZ1 GRILL CLEANING KIT                40ft High Cube
26   TCLU5990033 HLCUSZX2011AXCJ0 BABY TOYS                         40ft High Cube
27   TRLU7419697  HLCUSZX2010BJJI9 FURNITURE AND PARTS A/C          40ft High Cube
28   UACU5728763 HLCUSZX2010CGFP2 HOUSEHOLD GOODS                   40ft High Cube
29   UACU5123200 HLCUSZX2010BWZM2 HOUSEWARE                         40ft High Cube
30   TGBU5867514 HLCUSZX2010BTJB2 HOUSEHOLD GOODS                   40ft High Cube
31   HLXU6571164 HLCUSZX2010BJJH8 BATHROOM ACCESSORIES              40ft High Cube
32   HLBU2780003  HLCUSZX2010BTIE0 HOUSEHOLD GOODS                  40ft High Cube
33   HLBU3217376 HLCUSGN2011AWIC6 ENGINEERED FLOORING               40ft High Cube
34   TGHU6229310 HLCUSZX2010BXNX5 CABLE                             40ft High Cube
35   TCKU6589666 HLCUSZX2011ATKH9 COMPUTER CHAIR                    40ft High Cube
36   HLBU3340570 HLCUSZX2010BEJR4 ORB102 RED DISC TOP CAP -         40ft High Cube
37   UACU5973760 HLCUSZX2008BNIO0 KITCHENWARE                       40ft High Cube
38   CAIU9586580 HLCUSZX2010COKG5 INFANT SEAT-MAMAROO               40ft High Cube
39   CAIU8251935 HLCUSZX2010BYZZ0 SPEAKER BOX WITH FM RADIO         40ft High Cube
40   UACU5095644 HLCUHKG2010AVJO0 MINI RICE COOKER WITH WARMER      40ft High Cube
41   TCNU6935953 HLCUSZX2010AYPP8 SET TOP BOX                       40ft High Cube
42   HLBU2516881  HLCUSZX2010BTIE0 HOUSEHOLD GOODS                  40ft High Cube
43   HLXU6539394 HLCUSZX2010BXDS0 BODY KIT                          40ft High Cube
44   TCKU6554470 HLCUSZX2008BWJH5 SHT PROTCTR SHW                   40ft High Cube
45   CAIU4067914 HLCUSZX2010CQNJ5 BACKPACK                          40ft General Purpose
46   FCIU8630855  HLCUSZX2010BTJN4 HOUSEHOLD GOODS                  40ft High Cube
47   TEMU7500596 HLCUBKK201052102 TIRES                             40ft High Cube
48   TCNU8172716 HLCUBKK201052102 TIRES                             40ft High Cube
49   TCKU6042914 HLCUSZX2010CFRN9 FURNITURE                         40ft High Cube
50   UACU5366793 HLCUZS12010AQLP7 TRANSPORT KIT                     40ft High Cube
51   TGHU8365189 HLCUZS12010AQLP7 TRANSPORT KIT                     40ft High Cube
52   UACU5595974 HLCUSZX2010BJKL8 PLASTIC & PVC GOODS               40ft High Cube
53   DFSU6748457 HLCUSZX2010BTJC3 HOUSEHOLD GOODS                   40ft High Cube
54   HLBU1882572 HLCUSGN201157404 FOOTWEAR                          40ft High Cube
55   HLBU2764764 HLCUSZX2010BJKL8 PLASTIC & PVC GOODS               40ft High Cube
56   FSCU9918995 HLCUSZX2010BERV8 36 CAN LEAK PROOF HIGH            40ft High Cube
57   HLXU8189715 HLCUSGN201075871 WOODEN FURNITURE                  40ft High Cube
58   FSCU7175381 HLCUSGN201075871 WOODEN FURNITURE                  40ft High Cube
59   UACU6058769 HLCUSGN201075871 WOODEN FURNITURE                  40ft High Cube
           Case 3:21-mc-80107-LB Document 3-4 Filed 04/30/21 Page 3 of 4



60 HLBU2696870 HLCUSGN201075871 WOODEN FURNITURE                       40ft High Cube
61 BMOU4669763 HLCUSZX2008BWXN9 LED LAMP PARTS                         40ft High Cube
62 TCNU8590146 HLCUSZX2010BJAO0 BATHROOM ACCESSORIES A/C:BEST          40ft High Cube
63 HLBU2560760 HLCUSZX2010BJKL8 PLASTIC & PVC GOODS                    40ft High Cube
64 UASU1027880 HLCUBKK201050564 TYRE                                   40ft High Cube
65   IKSU4111191 HLCUSZX2010CJYT9 CURLY BOWS                           40ft General Purpose
66 HLXU8366908 HLCUHKG2010AYPP7 COCO LINER                             40ft High Cube
67 HLBU1333910 HLCUSZX2010CABW9 WASHER                                 40ft High Cube
68 FSCU8941497 HLCUCA4201178450 BAG,MF75,16-1/2X9-1/2,P,4MIL,BIOLIT    40ft High Cube
69 BEAU4564048 HLCUSZX2010BMYO9 ROBOT VACUUM CLEANER                   40ft High Cube
70 TEXU9539332 HLCUSZX2010BERW9 COOLER BAG                             40ft High Cube
71 TCLU1830356 HLCUSZX2010BFRD2 FURNITURE                              40ft High Cube
72 HLBU1951210 HLCUSZX2009CYYR8 HOUSEHOLD GOODS                        40ft High Cube
73 GESU5436732 HLCUSZX2010BJKL8 PLASTIC & PVC GOODS                    40ft High Cube
74 UACU5922125 HLCUHKG200904324 SPEAKERS                               40ft High Cube
75 HLXU8068987   HLCUPN7201100052 LADIES HANDBAGS                      40ft High Cube
76 HLXU8465618   HLCUDA1201019920 MOULD PADDED BRA                     40ft High Cube
77  CAIU8470358 HLCUSZX2010CXJP6 ACCESSORIES FOR INFANT                40ft High Cube
78 FSCU8248008 HLCUEUR2009AOZI5 COCO PEAT                              40ft High Cube
79 UACU5446841 HLCUDA1201019602 DENIM WOVEN PANT                       40ft High Cube
80 HLXU6538546 HLCUEUR2009AOYX5 COCO PEAT                              40ft High Cube
81 HLXU8139041   HLCUDA1201019490 KNITTED MOULD PADDED BRA             40ft High Cube
82 FSCU7184207 HLCUDA1201019774 SHERPA ZIP                             40ft High Cube
83 HLXU8036130 HLCUSZX2010CLMU7 GO WARMER                              40ft High Cube
84 BMOU5630935 HLCUEUR2009AOYZ7 COCO PEAT                              40ft High Cube
85 HLBU3236801   HLCUDA1201019814 KNITTED MOULD PADDED BRA             40ft High Cube
86 HLXU8359370 HLCUSZX2010BMTQ8 KITCHEN WARE                           40ft High Cube
87 TCLU5125591   HLCUBO1201076370 SG IRON CASTINGS                     40ft High Cube
88  PCIU8570648 HLCUSZX2011BEYO2 13060D FOLDING BOOSTER                40ft High Cube
89   FCIU8163663 HLCUDA1201019796 COTTON FLEECE JOGGER                 40ft High Cube
90 BEAU4970704 HLCUSZX2010BWSV8 PLASTIC BOTTLE                         40ft High Cube
91 UACU5724259 HLCUSZX2010BYZY0 MAKEUP CASE                            40ft High Cube
92 TEMU7595457 HLCUSZX2010CXJP6 ACCESSORIES FOR INFANT                 40ft High Cube
93 TGHU9173940 HLCUHKG2010AUVZ1 RYOBI 2PC MULTI PURPOSE CL             40ft High Cube
94 GESU5568596 HLCUCA4201074863 STAILESS STEEL KITCHENWARE             40ft High Cube
95 UACU5319106 HLCUCA4201049623 CHANDELIER LIGHT FIXTURE               40ft High Cube
96 HLXU8563553   HLCUCA4201074885 BAGS                                 40ft High Cube
97 AMFU8867671 HLCUHKG201101470 K/D FURNITURE (DRESSER, MIRROR)        40ft High Cube
98 GCXU5170234 HLCUSZX2010BERV8 36 CAN LEAK PROOF HIGH                 40ft High Cube
99 FDCU0341970 HLCUSZX2010BTJN4 HOUSEHOLD GOODS                        40ft High Cube
100 HLBU2564895 HLCUSZX2010BXEW0 PAPER BOX                             40ft High Cube
101 HLXU8484027 HLCUSZX2010BHVX5 LADIES' 90%POLYAMIDE 10%ELASTANE      40ft High Cube
102 HLBU2099793 HLCUBKK201062990 HP PRINTER                            40ft High Cube
103 HLBU1991383 HLCUBKK201063028 AIO PRN                               40ft High Cube
104 HLBU2050983 HLCUBKK201063061 HP PRINTER                            40ft High Cube
105 TGHU5211425 HLCUZS12010ATQP2 TRANSPORT KIT                         40ft General Purpose
106 HLBU2267773 HLCUHKG2010AUYT1 COMPUTER CONNECTOR,                   40ft High Cube
107 CAIU4244497 HLCUHKG2010AUYR0 BARE PRINTED CIRCUIT BOARD            40ft High Cube
108 FSCU7185332 HLCUHKG201101510 KD FURNITURE (DESK, TV CONSOLE)       40ft High Cube
109 HLBU1844206 HLCUSZX2010BHWJ6 AUTO PARTS                            40ft High Cube
110 UACU5432196 HLCUHKG2010APUT0 CABLE ASSEMBLY                        40ft High Cube
111 GLDU7416290 HLCUSZX201070569 PRINTERS                              40ft High Cube
112 FCIU8737099 HLCUSZX2010BERS4 BABY BACKPACK                         40ft High Cube
113 FSCU8946164 HLCUSZX2010CARC1 OFFICE TABLE                          40ft High Cube
114 GESU1205397 HLCUHKG2010AYNS9 106210 3 PK CHAR WRAPS EASTER BUNNY   20ft General Purpose
115 HLXU3492903 HLCUSZX2011BACZ9 METAL TRAY                            20ft General Purpose
116 HLXU6472259 HLCUSZX2010BJJF6 HARDWARE NAC_TRI-COASTAL(ORITRI 2)    40ft High Cube
117 TCLU8091875 HLCUSZX2010BWYC7 TROLLEY DOLLY                         40ft High Cube
118 BMOU6635926 HLCUSZX2010BJKL8 PLASTIC & PVC GOODS                   40ft High Cube
119 UACU5259917 HLCUSZX2010CLZN7 701763 DECORATIVE NIGHT LIGHT         40ft High Cube
            Case 3:21-mc-80107-LB Document 3-4 Filed 04/30/21 Page 4 of 4



120   UACU5936793 HLCUSZX2010BERW9 COOLER BAG                           40ft High Cube
121   TCLU5424524  HLCUSZX201070916 PRINTERS                            40ft High Cube
122   BSIU9594636 HLCUSZX2011CAFD0 CHILDREN'S EDUCATIONAL PRODUCTS      40ft High Cube
123   SEGU5769450 HLCUHKG2010AWPN0 GOLF BAG                             40ft High Cube
124   HLBU3213719 HLCUBKK2010ARKU6 KNITTED SPORTS BRASSIERES            40ft High Cube
125   TCNU7734716 HLCUSZX2011CAFD0 CHILDREN'S EDUCATIONAL PRODUCTS      40ft High Cube
126   FCIU7342622  HLCUHKG201101510 KD FURNITURE (DESK, TV CONSOLE)     40ft High Cube
127   AMFU8905637 HLCUSZX2010BERV8 36 CAN LEAK PROOF HIGH               40ft High Cube
128   TCNU1492493 HLCUSZX2010BWSR3 PLASTIC BOTTLE                       40ft High Cube
129   CAAU5327818 HLCUSZX2010BSFY0 LADIES'TOPS,LADIES'S                 40ft High Cube
130   UACU5482520 HLCUSZX2010BJKL8 PLASTIC & PVC GOODS                  40ft High Cube
131   DFSU6726340 HLCUSZX2010CFRW8 FREE STANDING METAL RACK             40ft High Cube
132   UACU5331246 HLCUSZX2010BWMP9 PLASTIC TOY                          40ft High Cube
133   FFAU1234285 HLCUSZX2010CARK9 OFFICE CHAIRS                        40ft High Cube
134   HLBU2563902 HLCUSZX2010BZUS3 POWERED MONITOR SPEAKER              40ft High Cube
135   TCKU6029609 HLCUSZX2010BJKL8 PLASTIC & PVC GOODS                  40ft High Cube
136   HLXU8472725 HLCUHKG2010AWOP6 19 STEEL PALLETS                     40ft High Cube
137   UACU5433417 HLCUSZX2010CLMC0 OUTDOOR SOFA                         40ft High Cube
138   HLXU6329870 HLCUSZX2010AQHU9 POWERED MONITOR SPEAKER              40ft High Cube
139   HLXU8413682 HLCUSZX2010BERW9 COOLER BAG                           40ft High Cube
140   HLBU3389478  HLCUCA4200931831 40PLTS=662CTNS                      40ft High Cube
141   HLXU8037374 HLCUSZX2010BJKL8 PLASTIC & PVC GOODS                  40ft High Cube
142   HLBU2804635 HLCUHKG201101510 KD FURNITURE (DESK, TV CONSOLE)      40ft High Cube
143   CAXU8138875 HLCUHKG2010AUVZ1 GRILL CLEANING KIT                   40ft High Cube
144   UACU6057356 HLCUSZX2010CFSJ0 BLUETOOTH SPEAKER                    40ft High Cube
145   UACU5432597 HLCUBKK201061881 WINDSURFING BOARD AND ACCESSORIES    40ft High Cube
146   HLBU1866648 HLCUSZX2010COKG5 INFANT SEAT-MAMAROO                  40ft High Cube
147   AMFU8907413 HLCUSZX2010CLMC0 OUTDOOR SOFA                         40ft High Cube
148   UACU5263727 HLCUSZX2010BFRD2 FURNITURE                            40ft High Cube
149   UACU5435580 HLCUCA4201049572 CHANDELIER LIGHT FIXTURE             40ft High Cube
150   HLXU8211784  HLCUCA4201049594 CHANDELIER LIGHT FIXTURE            40ft High Cube
151   TEMU6526148 HLCUBKK201046352 ABS,EAC,THA                          40ft High Cube
152   HLXU8530462 HLCUSZX2011AQFX0 AUDIO SPEAKERS AND AUDIO SPEAKER     40ft High Cube
153   BEAU4707977 HLCUSZX2010CFOD2 EVERYDAY 14 CASE STACKER             40ft High Cube
154   UACU8378885 HLCUBKK201061670 BICYCLE TYRESAND LATEX TUBES         40ft General Purpose
155   TCLU8364666 HLCUHKG201101510 KD FURNITURE (DESK, TV CONSOLE)      40ft High Cube
156   TCLU9704842 HLCUHKG201101510 KD FURNITURE (DESK, TV CONSOLE)      40ft High Cube
157   TEMU7373779 HLCUCA4201056358 E-GOODS,NAC:BEST CHOICE (ORIBES 3)   40ft High Cube
